87 F.3d 1324
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Herman RESNICK, Defendant-Appellee.
No. 96-10011.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.Decided June 19, 1996.

Before:  REINHARDT, HALL, Circuit Judges.   MERHIGE, District Judge.*
MEMORANDUM**
The government appeals the district court's order granting defendant's motion to suppress his statement.   We have jurisdiction under 18 U.S.C. § 3731.
This appeal is controlled by our recent holding in United States v. Herring, 95-10521, slip opinion at 5733 (9th Cir.  May 13, 1996).   Accordingly, we VACATE the district court order and REMAND for further proceedings.   In so doing, we express no opinion as to whether the method by which the Assistant United States Attorney proposes to locate and identify Brady material in this particular case satisfies the requirements of United States v. Henthorn, 931 F.2d 29 (9th Cir.1991).
VACATED and REMANDED.



*
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3